Title: Enclosure: Thomas Jefferson’s Invoice of Books from de Bure Frères, 22 September 1818, enclosure no. 1 in de Bure Frères to Thomas Jefferson, 1 October 1818
From: de Bure Frères
To: Jefferson, Thomas


            facture de livres Remis en une Caisse cordée, emballée en toile grasse et maigre, marquée, Libri  3. M.T.J. adressée au havre a M Beasly, consul americain, par la Diligence de la Rue notre dame des victoires  .
            1818. 7bre 22.
            fr.vetus testamentum. gr. edente Grabe. oxonii, 1707, 9 vol. in 8o v. b.76 –origenis hexapla gr. et. lat. ed. Bahrdt. Lipsiæ, 1769, 2. vol. 8o v. j.31–Gassendi Syntagma philosophiæ Epicuri. hag. com. 1659, in 4o v. b.6–Systeme Social, par le Bon d’holbach. Londres, 1774, 3 tom. en 1 vol. 8o v. m.5–elements de la morale universelle, par le meme, 1790, in–18. bas2–50discours de l’Empereur Julien contre les chretiens. trad. par d’Argens, Berlin, 1768, in–8o v. m2–50herodotus gr. et lat. edente Schweighæuser. argentorati, 1816, 12 tomes rel. en 6 vol. in–8o v. j.97–Appianus Alexandrinus, gr. et lat. edente eadem. Lipsiæ, 1785, 3 vol. in–8o dem. rel60–Gnomici poetæ græci. ed. Brunck. argentor. 1784, in–12. m. r.12–Mœurs et coutumes des Romains, par Bridault, Paris, 1754, 2 tomes reliés en 1 volume in–12. v. ec4–Vie privée de Louis XV, Londres 1781, 4 vol. in 12. bas. j.14–frais de Caisse, d’emballage, de Douane &c13–323–
          